By JUDGE THOMAS J. MIDDLETON
This matter is before the Court upon the Plaintiff’s Motion for Reconsideration of the Court’s ruling on November 2, 1989. For the reasons stated below, the motion is denied.
The Court finds that a contract was entered into between the plaintiffs and the defendants and that the defendant, Mooney, committed an anticipatory breach of that contract.
It is the opinion of the Court, however, that the defendant subsequently retracted his repudiation of the contract by putting the plaintiffs on notice that he intended to go forward with the contract. This was accomplished by the defendant’s letter to Mr. Best, dated October 15, 1988. The retraction was accomplished before the plaintiffs materially changed their position in reliance on the defendant’s repudiation and before they chose to treat the anticipatory breach as such. Once the defendant sufficiently retracted his repudiation of the contract, all of the plaintiffs’ contractual duties were reinstated. If the plaintiffs desired to specifically enforce the contract, it was up to them to put the defendant in default before the contract period expired. This the plaintiffs did not do.
The plaintiff’s motion is denied.